Order issued November~, 2012




                                            In The




                                    No. 05-11-01565-CR
                                    No. 05-11-01566-CR


                    CHRISTOPHER CHARLES SPENCER, Appellant
                                             V6




                             THE STATE OF TEXAS, Appellee


                                          ORDER

       Appellee’s November 14, 2012 motion to accept tendered brief is GRANTED, and the brief

given into the clerk’s custody is ORDERED filed as of the date received.




                                                  PRESIDING JUSTICE